Title: Complaints of William Hunter against William Hewson, [July? 1771]
From: Franklin, Benjamin,Hunter, William
To: 


In the autumn of 1762 William Hewson, Polly Stevenson’s husband-to-be, entered into partnership with Dr. William Hunter, the famous anatomist, to give lectures and demonstrations to medical students. In 1769 Hunter finished building a new house in Great Windmill Street, where Hewson had a small apartment; the two now shared equally in the profits of the course. Hewson and Polly were married on July 10, 1770, and soon afterward moved into a house near Hunter’s. But in the spring of 1771 Hunter announced that the partnership would be dissolved the following winter because Hewson’s family responsibilities were preventing him from giving enough time to his work. Both men took their trouble to Franklin. He was well acquainted with Hunter and, through his long friendship with Polly, was involved in Hewson’s affairs. He made at least two memoranda of his discussions with Hunter, this one of the anatomist’s complaints against his young partner, and another of his stipulations for the remaining months of the partnership. The second Franklin dated. The first he did not, but internal evidence suggests that it preceded the stipulations by at least a few weeks; we are therefore assigning it to July.
 

[July?, 1771]
  Complaints

That he gave Leave to go to Blenheim once, but not repeatedly, not for an Absence of 10 Days from Business, which was the more inconvenient as Dr. H. was then indisposed with a Lax.
That Dr. H. has not only suffer’d this Loss of Mr. H’s Time and Assistance but by his Management has lost a Friend, Mr. B.
That Mr. H. would have used a Body of Dr. Hunter’s Purchasing to make a Skeleton, who it could not be expected should purchase Bodies for him for such purposes.
That he had employ’d a Man to pick Bones out of the Tubs and fit up a Skeleton for him, without Leave of Dr. H. which ought not to have been done till the Lectures were over.
That Mr. H’s Behaviour to Dr. H. was extreamly rude, and that he had said, he was a Fool to expect that Dr. H. would act like a Gentleman.
That for this Reason he Dr. H. must now come to a dead Stand, and insist on a specific and exact Compliance with the Articles; that Mr. H. should expect nothing from him for the future but what those intitled him to; that however this Resolution should have no retrospect. That he had endeavoured to serve Mr. H. who had turn’d that Endeavour to his Prejudice. He could therefore no longer be his Friend, tho’ he should not be his Enemy.
That he had taken a Guinea of two Dissecting Pupils who had not been attended for Dr. H. contrary to his express Declaration that he would have nothing.
That Mr. H. complain’d of being prevented giving half the Lectures. But Dr. H. knowing his Dislike to giving such as required much Speaking, had given those to favour Mr. H. That he had offered to leave it to the free Choice of the Pupils, which Mr. H. had declined. That he had refused to give one which Dr. H. had requested him to give. That Dr. H. should not have given so many, but that he had been inform’d the Pupils were not so well satisfied with Mr. H.’s Lecturing, at least on some Points.
Dr. H. began by saying I had got into an unpleasant Situation that of hearing the Complaints of two Persons who could not agree; that he was sorry to give me the Trouble of hearing his, but it was in some degree necessary as he suppos’d I heard the others. At the Conclusion I told him, I should think it no Trouble to hear their Complaints if I could be of the least Use in accommodating their Differences; but since that was not likely, I could only wish as I had a Regard for both, that they would go on to the End of their Term as quietly as possible, since that would be most to the Credit of both. That I had given and should give this Advice to Mr. H. which I hoped he would follow.
Some other Particulars of Complaint were mention’d, such as Mr. H’s calling the House his, and threatning to break into it. Proposing to make Preparations of two Fetus Heads which Dr. H. had already prepar’d.

The Lectures were of little importance now to Dr. H. But he had built a House for them, and must either continue them or lose the Expence, unless he let the House. I thought he was about to intimate, that if Mr. H. had behav’d well, he might have let it to him, but he did not go so far.
